DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-18 are pending and have been examined in this application. 
This communication is the first action on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bottom edge comprising of adjoining said first set of attach straps” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
As can be seen in figure 1, only one attachment strap (10) is shown. 

Claim Objections
Claims 4, 6, 8, and 10 are objected to because of the following informalities:
Claims 4, 6, 8, and 10, lines 1-2 state “…is comprised of adjoining...”, but should be amended to state – is comprised of an adjoining—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 10 contain the limitations regarding the left and right edge being comprised of adjoining third and fourth set of attachment straps”. However, according to the specification, there is only a single strap (7A) on the left edge, and a single strap (7B) on the right edge, not a set of straps on both edges. The specification refers to the set of straps as being both the right and left straps (see Paragraph [0022]). Therefore, the claim is rejected as failing to comply with the written description requirement, as there is no right or left “set of attachment straps”, but only a single set of attachment straps for both the right and left side edge. It should also be noted that the numbering of the first, second, third, and fourth set of straps compared to the numbering in the claims is incorrect, and requires correction to match the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said first set of attachment straps" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as only “at least one attachment strap” has been claimed prior, not “a first set of attachment straps”. The examiner suggests amending the claim to introduce the first set of attachment straps by stating “…said bottom edge is comprised of an adjoining first set of attachment straps.”
Claim 6 recites the limitation "said second set of attachment straps" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as no “first set of attachment straps” or “second set of attachment straps” have been previously introduced into the claims. The examiner suggests either amending the claim dependency to introduce the first set of attachment straps, or amending the claim to introduce the first and second set of attachment straps.
Claim 8 recites the limitation "said third set of attachment straps" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as no “first set of attachment straps”, “second set of attachment straps”, or “third set of attachment straps” have been previously introduced into the claims. The examiner suggests either amending the claim dependency to introduce the first and second set of attachment straps, or amending the claim to introduce the first, second, and third set of attachment straps.
Claim 10 recites the limitation "said fourth set of attachment straps" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as no first, second, third, or fourth set of attachment straps have been previously introduced into the claims. The examiner suggests either amending the claim dependency to introduce the first, second, and third set of attachment straps, or amending the claim to introduce the first, second, third, and fourth set of attachment straps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marroquin et al. (US 20210331629) with prior filing date from provisional application No. 63/014,122.
Regarding Claim 1, Marroquin et al. discloses a portable partition (see 130) comprising: a body (136, 138, 160), a bottom edge (see the bottom edge of 130), a top edge (see the top edge of 130), a left side edge (see the left edge of 130), a right side edge (see the right edge of 130), an exposed frame structure (see, for example, Paragraphs [0012] and [0051]; the edges of 130 and/or 132 forming frame members, and also 152), at least one attachment strap (144, 146), and an outer foam cover (180; see pars [0061]-[0062]).

Regarding Claim 2, Marroquin et al. discloses the portable partition, wherein said body (see portion 160 of the body) is comprised of transparent vinyl material (Par [0053]).

Regarding Claim 3, Marroquin et al. discloses the portable partition, wherein said body (136, 138, 160) is comprised of at least one inlet opening (Par [0054]; see fig. 5).

Regarding Claim 4, Marroquin et al. discloses the portable partition, wherein said bottom edge (see the bottom edge of 130) is comprised of an adjoining (Par [0054]; see fig. 5) first set of attachment straps (164).

Regarding Claim 5, Marroquin et al. discloses the portable partition, wherein said first set of attachment straps (164) further includes a hook and loop fastener (Par [0054]).

Regarding Claim 12, Marroquin et al. discloses the portable partition, wherein said exposed frame structure (see the edges of 130 and/or 132 forming frame members, and also 152) comprises a support fixture (Par [0051] and fig. 5; see the top edge of 132) positioned in a contiguous fashion along the upper portion of the partition (see 130).

Regarding Claim 13, Marroquin et al. discloses the portable partition, wherein said exposed frame structure (see, for example, Paragraphs [0012] and [0051]; the edges of 130 and/or 132 forming frame members, and also 152) further comprises a plurality of attachment couplings (Par [0051]; see 152, comprising attachment couplings on both sides for coupling both 138 and 136).

Regarding Claim 14, Marroquin et al. discloses the portable partition, wherein said outer foam cover (180) encases (see fig. 5) the portion (Par [0061], lines 5-10) of said exposed frame structure (see, for example, Paragraphs [0012] and [0051]; the edges of 130 and/or 132 forming frame members, and also 152) that forms the peripheral edge of the portable partition (see 130).

Regarding Claim 17, Marroquin et al. discloses the portable partition, wherein said bottom edge (see the bottom edge of 130) is comprised of an adjoining second single attachment strap (164; the bottom edge comprising two single attachment straps).

Regarding Claim 18, Marroquin et al. discloses the portable partition, wherein said second single attachment strap (164) further includes a hook and loop fastener (Par [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marroquin et al. (US 20210331629) with prior filing date from provisional application No. 63/014,122 in view of Abdelrahman et al. (US 11027673).
Regarding Claim 6, Marroquin et al. discloses the portable partition, but does not disclose that said top edge (see the top edge of 130) is comprised of an adjoining 15second set of attachment straps.
Abdelrahman et al. teaches a portable partition (see fig. 11), wherein a top (see the top edge of 100), right (see the right edge of 100), and left (see the left edge of 100) side edge are comprised of adjoining sets of attachment straps (130).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the top edge of the portable partition of Marroquin et al. in view of the teachings of Abdelrahman et al. to include an adjoining set of attachment straps, as by doing so, the straps would ensure that the portable partition would be secured at the top edge, fixing the portable partition from movement in the vertical direction.

 Regarding Claim 7, Marroquin et al., as modified, discloses the portable partition, comprising the second set of straps (Abdelrahman et al.; 130). 
However, Marroquin et al., as modified, does not disclose that the second set of straps includes a hook and loop fastener.
Marroquin et al. discloses the portable partition, further including sets of attachment straps (146, 144, 164) including hook and loop fasteners (Pars [0050] and [0054]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the second set of straps of Marroquin et al., as modified, to be similar to the other sets of attachment straps to further include hook and loop fasteners, as by doing so, all of the sets of straps would include similar hardware, facilitating assembly, and would be provided with reliable fasteners that would ensure that the portable partition was fixed in placed.

Regarding Claims 8 and 10, Marroquin et al. discloses the portable partition, comprising a set of left and right attachment straps (146, 144) including hook and loop fasteners (Par [0050]) near to the left and right side edges (see fig. 5).
However, Marroquin et al. does not explicitly disclose that the set of attachment straps are adjoining the left and right side edges.
Abdelrahman et al. teaches a portable partition (see fig. 11), wherein a top (see the top edge of 100), right (see the right edge of 100), and left (see the left edge of 100) edge are comprised of adjoining sets of attachment straps (130).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the portable partition of Marroquin et al. in view of the teachings of Abdelrahman et al. such that the sets of attachment straps were adjoining the left and right side edges, as by doing so, the attachment straps would be fixed onto the portable partition in a strengthened location adjoining the left and right side edges, strengthening the fixing power that the attachment straps offer, and would also be positioned in a way to offer more leverage in tension to ensure that the portable partition was fixed in place.

Regarding Claims 9 and 11, Marroquin et al., as modified, discloses the portable partition, wherein said third and fourth sets of attachment straps (Marroquin et al.; 146, 144, as modified above) further include hook and loop fasteners (Par [0050]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marroquin et al. (US 20210331629) with prior filing date from provisional application No. 63/014,122 in view of Tinterow (US 20130020824).
Regarding Claim 15, Marroquin et al. discloses the portable partition, but does not disclose that said top edge (see the top edge of 130) is comprised of an adjoining first single attachment strap.
Tinterow teaches a portable partition (205), wherein a top edge (see fig. 5) is comprised of an adjoining first and second single attachment strap (405) including a hook and loop fastener (Par [0030]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the portable partition of Marroquin et al. in view of the teachings of Tinterow to include an adjoining first single attachment strap, as by doing so, the strap would ensure that the portable partition would be secured at the top edge, fixing the portable partition from movement in the vertical direction.

Regarding Claim 16, Marroquin et al., as modified, discloses the portable partition, wherein said first single attachment strap (Tinterow; 405) further includes a hook and loop fastener (Par [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURTIS NIELSON/Examiner, Art Unit 3616                
                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616